NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT

TERESA GAFFNEY, individually;          )
and SARAH K. SUSSMAN,                  )
individually and as trustee of the     )
Sussman Family Trust Living Trust,     )
u/a/d January 19, 2012,                )
                                       )
             Appellants,               )
                                       )
v.                                     )    Case No. 2D17-4238
                                       )
PHILLIP A. BAUMANN,                    )
Administrator Ad Litem of the          )
Estate of John J. Gaffney, deceased,   )
                                       )
             Appellee.                 )
                                       )

Opinion filed February 13, 2019.

Appeal from the Circuit Court for
Hillsborough County; Rex M. Barbas,
Judge.

Sarah C. Pellenbarg and Ceci
Culpepper Berman, of Brannock &
Humphries, Tampa, for Appellants.

Michael R. Kangas, BaumannKangas
Estate Law, Tampa, for Appellee.

PER CURIAM.

             Affirmed.


LaROSE, C.J., and KELLY, J., and LENDERMAN, JOHN C., ASSOCIATE SENIOR
JUDGE, Concur.